certain or substantially certain to result from [their] conduct." White v. Monsanto,

585 So. 2d 1205, 1209 (La. 1991).

      Hammond fails to allege any fact tailored to any element of the tort of infliction

of emotional distress. (Doc. 1 at   ,ri[   67-70). Accordingly, she fails to allege plausible

claims for intentional infliction of emotional distress. The Court therefore grants

Defendants' motion as to Hammond's claims for intentional infliction of emotional

distress and dismisses the claims without prejudice. Because it is not clear that

amendment would be futile, the Court grants her 14 days to amend her complaint to

attempt to allege plausible claims for intentional infliction of emotional distress.


IV.   CONCLUSION

      Accordingly,

      IT IS ORDERED that the Motion to Dismiss (Doc. 21) is GRANTED IN

PART, as follows: Hammond's § 1983 supervisor-liability claims against Chief

McDonald are DISMISSED WITHOUT PREJUDICE; all of Hammond's claims

against Mayor Myer are DISMISSED WITHOUT PREJUDICE; Hammond's §1983

excessive-force claims against all Defendants are DISMISSED WITHOUT

PREJUDICE; Hammond's § 1983 abuse-of-process claims against all Defendants

are DISMISSED WITH PREJUDICE; Hammond's § 1983 malicious-prosecution

claims against all Defendants are DISMISSED WITH PREJUDICE; Hammond's

"assault and battery" claims against all Defendants are DISMISSED WITHOUT

PREJUDICE; Hammond's intentional infliction of emotional distress claims are



                                               13
DISMISSED WITHOUT PREJUDICE. The Motion (Doc. 21) 1s otherwise

DENIED.

      IT IS FURTHER ORDERED that Hammond is granted 14 days to amend

her complaint to attempt to allege plausible claims for (1) supervisor-liability under

§ 1983; (2) excessive force under § 1983; (3) assault or battery or both; and (4)

intentional infliction of emotional distress. If Hammond fails to timely amend, the

Court will dismiss these claims with prejudice and without further n otice.




                             Baton Rouge, Louisiana, this ~      day of August, 2019.


                                          ~Q.~'
                                       JUDGE BRIAN A~      ON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                         14
